Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 17, 2014

                                     No. 04-14-00480-CV

  STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF J.B., As a
                              Mentally Ill Person,
                                  Appellant/s
               From the Probate Court No 1, Bexar County, Texas
                        Trial Court No. 2014-MH-2140
               Honorable Polly Jackson Spencer, Judge Presiding

                                        ORDER
       These appeals are taken from two orders signed on June 26, 2014 in a mental health care
case. Appellant timely filed notice of appeal in each case. The clerk’s record was filed in this
court on July 3, 2014, and the reporter’s record was filed on August 4, 2014. By order dated
August 13, 2014, we stated that the two appeals were being consolidated for purposes of appeal
and that the appellant’s brief was due on August 25, 2014. Thereafter, appellant requested two
extensions of time to file the appellant’s brief which were granted. In our order dated October
16, 2014, we stated that the appellant’s brief was due on October 20, 2014, with “No Further
Extensions.” To date, the appellant’s brief has not been filed.

       It is therefore ORDERED that appellant show cause in writing within seven (7) days
from the date of this order why these consolidated appeals should not be dismissed for want of
prosecution. See TEX. R. APP. P. 38.8(a).


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court